Order, Supreme Court, New York County (Arlene D. Goldberg, J), entered on or about May 11, 2009, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738), unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated denial of the application. In its decision, the court relied on the applicable standard, and we reject defendant’s arguments to the contrary. The court properly considered appropriate criteria, including the amount of drugs involved in this case, defendant’s history of drug dealing, his extensive involvement with organized crime, and his poor institutional record (see e.g. People v Jones, 50 AD3d 282 [2008]; People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]), and it did not base its decision on materially inaccurator unreliable information. Defendant’s age and medical condition do not warrant a different result. Concur—Gonzalez, P.J., Andrias, Catterson, Renwick and Manzanet-Daniels, JJ.